Citation Nr: 0731574	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected verruca acuminata, nonvenereal.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected dermatophytosis, bilateral 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955 and from July 1956 to October 1957.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2007, the veteran and his spouse appeared and 


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected verruca acuminata, nonvenereal.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected dermatophytosis, bilateral 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955 and from July 1956 to October 1957.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2007, the veteran and his spouse appeared and 
testified before the undersigned at a Travel Board hearing 
held at the St. Petersburg RO.  

At his hearing, the veteran raised a claim for service 
connection for a skin disorder (fungus) of the entire body, 
as secondary to service-connected dermatophytosis of the 
feet.  This claim is referred to the RO for appropriate 
action.

The claim of entitlement to a disability rating in excess of 
10 percent for service-connected dermatophytosis, bilateral 
feet, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the issue of 
entitlement to a compensable disability rating for service-
connected verruca acuminata, nonvenereal, is requested.


CONCLUSION OF LAW

As to the issue of entitlement to a compensable disability 
rating for service-connected verruca acuminata, nonvenereal, 
the criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2005, the RO denied entitlement to a compensable 
disability rating for service-connected verruca acuminata, 
nonvenereal.  The veteran perfected an appeal.  See 38 C.F.R. 
§ 20.200.  However, at his hearing before the Board in August 
2007, he stated that he wanted to withdraw this claim.  See 
38 C.F.R. § 20.204.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204 
(2007).  

The appellant has withdrawn the appeal of the issue of 
entitlement to a compensable disability rating for service-
connected verruca acuminata, nonvenereal.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




REMAND

In July 2005, the RO denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
dermatophytosis, bilateral feet.  The veteran submitted a 
notice of disagreement in August 2005, stating that he 
disagreed with the July 2005 rating decision and that he had 
severe rashes covering his entire body.  See 38 C.F.R. 
§ 20.201.  

No Statement of the Case (SOC) has been provided on this 
issue, so the veteran has not had an opportunity to perfect 
an appeal.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue an 
SOC, and the Board must remand that issue to the RO for that 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for an 
increased rating for service-connected 
dermatophytosis, bilateral feet.  If the 
determination remains adverse to him, 
furnish him and his representative a 
Statement of the Case on this issue.  
Notify him of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of 
this issue and secure appellate review by 
the Board.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


